Name: Commission Regulation (EC) No 1272/2000 of 16 June 2000 amending Council Regulation (EC) No 337/2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan
 Type: Regulation
 Subject Matter: international affairs;  United Nations;  free movement of capital;  air and space transport;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32000R1272Commission Regulation (EC) No 1272/2000 of 16 June 2000 amending Council Regulation (EC) No 337/2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan Official Journal L 144 , 17/06/2000 P. 0016 - 0017Commission Regulation (EC) No 1272/2000of 16 June 2000amending Council Regulation (EC) No 337/2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of AfghanistanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 337/2000 of 14 February 2000 concerning a flight ban and a freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), and in particular Article 7, first indent, thereof,Whereas:(1) In accordance with Article 3 of Regulation (EC) No 337/2000 all funds and other financial resources designated by the Taliban Sanctions Committee are to be frozen and such funds and financial resources are not to be made available to or for the benefit of either the Taliban or any undertaking owned or controlled, directly or indirectly, by the Taliban.(2) On 12 April 2000, the Taliban Sanctions Committee, established pursuant to United Nations Security Council Resolution 1267 (1999) designated the funds and financial resources that should be frozen, including those of a number of undertakings that are owned or controlled by the Taliban and of one person who is included in the defintion of Taliban. It is therefore appropriate to amend Regulation (EC) No 337/2000 accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 337/2000 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 June 2000.For the CommissionChristopher PattenMember of the Commission(1) OJ L 43, 16.2.2000, p. 1.ANNEX"ANNEX IFunds and other financial resources designated by the Taliban Sanctions Committee, as referred to in Articles 2 and 3Funds and other financial resources belonging to:- Ariana Afghan Airlines or Bakhtar Afghan Airlines, Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, including those belonging to any of its offices or subsidiaries, and that company's accounts with Citibank, New Delhi, India and with Punjab National Bank, New Delhi, India,- Banke Millie Afghan, Bank E. Millie Afghan or Afghan National Bank, Jada Ibn Sana, Kabul, Afghanistan, including those belonging to any of its offices or subsidiaries,- Da Afghanistan Bank, Bank of Afghanistan, Central Bank of Afghanistan or Afghan State Bank, Ibni Sina Wat, Kabul, Afghanistan, including those belonging to any of its offices or subsidiaries,- Mohammed OMAR (Leader of the Faithful or Amir ul-Mumineen), born at Hotak, Kandahar Province, Afghanistan, in 1950.The definition of funds and other financial resources comprises any financial assets and economic benefits of any kind, including funds derived or generated from property owned or controlled directly or indirectly by the Taliban, or by any undertaking owned or controlled by the Taliban. The funds and other financial resources thus designated include, but are not limited to:1. cash;2. cheques, drafts, money orders and other payment instruments;3. deposits with financial institutions or other entities, balances on accounts, debts and debt obligations;4. publicity and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures, derivatives contracts;5. interest, dividends or other income on or value accruing from or generated by assests;6. credit rights of set-off, guarantees, performance bonds or other financial commitments;7. letters of credit, bills of landing, bills of sale; and8. documents evidencing an interest in funds or financial resources."